Exhibit 10.15

 

February 14, 2005

 

American Tire Distributors, Inc.

The Speed Merchant, Inc.

T.O. Haas Holding Co., Inc.

T.O. Haas Tire Company, Inc.

Texas Market Tire Holdings I, Inc.

Texas Market Tire, Inc.

Target Tire, Inc.

12200 Herbert Wayne Court

Suite 150

Huntersville, North Carolina 28078

Attention: Mr. Scott Deininger

 

Ladies and Gentlemen:

 

We refer to the Third Amended and Restated Loan and Security Agreement dated as
of March 19, 2004 (as amended, modified or supplemented and in effect on the
date hereof, the “Loan Agreement”), by and among AMERICAN TIRE DISTRIBUTORS,
INC., a Delaware corporation (“American Tire”), THE SPEED MERCHANT, INC., a
California corporation (“Speed Merchant”), T.O. HAAS HOLDING CO., INC., a
Nebraska corporation (“Haas Holding”), T.O. HAAS TIRE COMPANY, INC., a Nebraska
corporation (“Haas Tire”), TEXAS MARKET TIRE HOLDINGS I, INC., a Texas
corporation (“Holdings”), TEXAS MARKET TIRE, INC., a Texas corporation doing
business as Big State Tire Supply (“Big State”), and TARGET TIRE, INC., a North
Carolina corporation (“Target”; American Tire, Speed Merchant, Haas Holding,
Haas Tire, Holdings, Big State and Target are referred to hereinafter
individually as a “Borrower” and collectively as the “Borrowers”), the financial
institutions party from time to time to the Loan Agreement (the “Lenders”),
FLEET CAPITAL CORPORATION, a Rhode Island corporation, in its capacity as
collateral and administrative agent for the Lenders (together with its
successors in such capacity, the “Administrative Agent”), and the other agents
named therein. Unless otherwise defined herein, capitalized terms are used
herein as defined in the Loan Agreement.

 

Borrowers have requested that Lenders amend Section 11.5 of the Loan Agreement
to increase the Capital Expenditure limitation set forth therein for Fiscal Year
2004 from $4,000,000 to $5,000,000. Lenders are willing to do so, subject to the
terms and conditions contained herein:

 



--------------------------------------------------------------------------------

February 14, 2005

Page 2

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

The Loan Agreement is hereby amended, effective as of January 1, 2005, by
deleting Section 11.5 of the Loan Agreement and by substituting the following
new Section 11.5 in lieu thereof:

 

SECTION 11.5 Capital Expenditures. Make or incur any Capital Expenditures
(excluding Financed Capex) in the aggregate in excess of (i) in Fiscal Year
2004, $5,000,000, (ii) in Fiscal Year 2005, $4,000,000, and (ii) in any Fiscal
Year thereafter, $3,000,000, provided that any amount of such allowance not used
in a Fiscal Year may be carried forward, but only to the succeeding Fiscal Year.

 

Borrowers represent and warrant that (i) all of the Secured Obligations are
absolutely due and owing by Borrowers, jointly and severally, without any
defense, deduction, offset or counterclaim, and (ii) except as expressly
modified hereby, the terms, covenants and conditions of the Loan Agreement and
the other Loan Documents are in full force and effect and are hereby ratified
and confirmed.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York (without giving effect to the conflict of laws
principles thereof other than Section 5-1401 of the New York General Obligations
Law) and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This letter agreement may be
executed in any number of counterparts and by different parties to this letter
agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature page counterpart delivered by a party by facsimile
transmission shall be deemed to be an original signature page counterpart
hereto. This letter agreement shall be effective upon execution by the Borrowers
and acceptance by Required Lenders.

 

Very truly yours,

FLEET CAPITAL CORPORATION, as
Administrative Agent and as a Lender By:  

/s/ Stephen Y. McGehee

   

Name: Stephen Y. McGehee

   

Title: Senior Vice President

 



--------------------------------------------------------------------------------

February 14, 2005

Page 3

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:  

/s/ John T. Trainor

   

Name:

 

John T. Trainor

   

Title:

 

Director

 

THE CIT GROUP/BUSINESS CREDIT, INC., as
Documentation Agent and as a Lender By:  

/s/ John Thomas

   

Name:

 

John Thomas

   

Title:

 

Assistant Vice President

 

STANDARD FEDERAL BANK NATIONAL ASSOCIATION, formerly known as Michigan National
Bank, as successor in interest to Mcllon Bank, N.A., as a Lender By:  

LASALLE BUSINESS CREDIT, LLC,

its agent

By:  

/s/ Roger D. Attix

   

Name:

 

Roger D. Attix

   

Title:

 

V P

 

TRANSAMERICA BUSINESS CAPITAL CORPORATION, as a Lender By:  

/s/ William Doolittle

   

Name:

 

William Doolittle

   

Title:

 

Duly Authorized Signatory

 

[Signatures continued on next page]

 



--------------------------------------------------------------------------------

February 14, 2005

Page 4

 

Acknowledged and Agreed to: BORROWERS: AMERICAN TIRE DISTRIBUTORS, INC. By:  

/s/ Scott A. Deininger

    Scott A. Deininger, Senior Vice President Finance and Administration and
Treasurer THE SPEED MERCHANT, INC. By:  

/s/ Scott A. Deininger

    Scott A. Deininger, Vice President and Treasurer T.O. HAAS HOLDING CO., INC.
By:  

/s/ Scott A. Deininger

    Scott A. Deininger, Vice President and Treasurer T.O. HAAS TIRE COMPANY,
INC. By:  

/s/ Scott A. Deininger

    Scott A. Deininger, Vice President and Treasurer TEXAS MARKET TIRE HOLDINGS
I, INC. By:  

/s/ Scott A. Deininger

    Scott A. Deininger, Vice President and Treasurer TEXAS MARKET TIRE, INC. By:
 

/s/ Scott A. Deininger

    Scott A. Deininger, Vice President and Treasurer

 



--------------------------------------------------------------------------------

February 14, 2005

Page 5

 

TARGET TIRE, INC. By:  

/s/ Scott A. Deininger

    Scott A. Deininger, Vice President and Treasurer

 